DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the originally filed specification does not use the terms “portal.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The use of the term “portal” renders the claims indefinite.  Since the term “portal” is not used in the specification, it is unclear whether the term is referring to the openings (130) in the recessed portion (120), as discussed in [0017], or whether it refers to the support walls (140) as discussed at [0019].  The limitation has been given its broadest reasonable interpretation to encompass either of such structure in the prior art.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Pub. No. 2009/0048663 (Greenberg) in view of US Patent No. 6,652,242 (Quinn).
Greenberg discloses a stent-graft having a main body (14) having first and second ends, and first and second portals (20 and 40) forming secondary lumens within the main body (Figures 1A, [0060]), such that the exterior surfaces of the portals is within the internal surface of the main body.  The second lumens (20 and 40) extend in opposite directions, such that an inlets of one portals is oriented towards the outflow direction and the inlet of the other portal is directed towards the inflow direction of the main body [0061] (the Examiner notes that since “inlet” has not been clearly defined with respect to other structures, “inlet” is treated as the ends of the portals within the main body).  
The secondary lumens extend generally along the axis of the main body, but Greenberg fails to show the portals are parallel with the main body. Quinn discloses another stent-graft with a portal (280) within the interior surface of the main body (200).  Quinn teaches that it is known in the art to configure a portal to extend parallel to the main body, wherein the configuration of the branched stent-graft is well-suited for repair of main vessel segments where a branch vessel leaves the main vessel at an angle approaching 900 (column 5, lines 55-60).  One of ordinary skill in the art at the time the invention was made would have found it obvious to modify Greenberg such that the portals are parallel to the main body, as taught by Quinn, as the modification merely involves a combination of known stent-grafts according to known methods that obtains a predictable result of providing access to branch vessels forming larger angles with relative to the main vessel.
Regarding claim 2: since the “inlets” (free ends of the portals (20 and 40) within the main body) are oriented along the same axis, they can be described as “facing one another.” 
Regarding claim 3: the portals are positioned generally in the midsection of the stent graft, such that they inlets are arranged toward a midsection. 
Regarding claims 4 and 11, Greenberg discloses side branch stents (60) extending through the openings (Figures 6-10; [0070-0071]).
Regarding claim 5: Greenberg fails to disclose the secondary lumens (20 and 40) have stents along their length, but does disclose the main body may comprise a support stent [0060].   Quinn teaches that the portal (280) may comprise a stent (290) to aid in maintaining the portal in an open configuration and to facilitate deployment of a branch graft (column 5, lines 15-20).   One of ordinary skill in the art at the time the invention was made would have found it obvious to include a stents to support the portals of modified Greenberg, as taught by Quinn, as the modification merely involves a combination of known stent-grafts according to known methods that obtains a predictable result of supporting the portals such that performance of the prosthesis is improved.
Regarding claims 6 and 7: since the portals (20 and 40) extend in opposite directions and receive side branch grafts (60), they are capable of directing fluid flow in different directions relative to the main body [0061].
In regards to claims 8-9 and 12-13, Greenberg includes a third portal (18) with an inlet end (free end inside main body) oriented towards an inflow or outflow end of the main body.  It would have been further obvious to modify the third portal to extend parallel to the main body axis as taught by Quinn above in order to improve performance of the device. 
Regarding claims 10 and 14, Greenberg discloses an arrangement in Figure 11A wherein two portals (123 and 125) are arranged in contact with one another [0074].  It would have been further obvious to arrange two portals of the embodiment of Figure 1 that extend in the same direction to be in contact with one another within the main body lumen, as the modification merely involves combining features of a stent-graft taught by a single reference in order to optimize the arrangement of portals for treating a particular patient’s anatomy.  

Claims 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greenberg in view of Quinn, as applied to claim 16 above, and further in view of US Patent App. Pub. 2011/0054594 (Mayberry et al.).  
Greenberg fails to disclose a delivery device comprising a primary sleeve and second sleeve configured to constrain the main body in a partially deployed state, but Greenberg does discuss the stent-graft held in a partially deployed state of Figure 4 by ties [0068].  Greenberg teaches that the prosthesis can be deployed by methods known in the art [0067].  Mayberry discloses another branched graft (404) and teaches the concept of an assembly comprising a primary sleeve (444) and a secondary sleeve (430) including a window aligned with recesses (406, 408) of the graft and adapted for constraining the main body in a partially deployed state (see Figure 21). Mayberry teaches that the primary sleeve constrains the prosthesis while the secondary sleeve is partially retracted to allow side branch guidewire sheaths to be advanced along pre-positioned guidewires [0196-0201].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the modified Greenberg graft with a delivery assembly comprising a primary sleeve and a secondary sleeve having a window aligned with the recess, as Mayberry teaches that this type of delivery catheter is beneficial for deploying a branched graft at the site of vessel bifurcations.
In regards to claims 18-20: Greenberg discloses a method of deploying the prosthesis to the aortic arch (Figures 3-10; [0058]) that involves routing a main guidewire (32) from a femoral artery to the aortic arch (Fig 3; [0067]), arranging the constrained prosthesis (10) over the main guidewire (32) and positioning it at the treatment site such that the portals are aligned with branch vessels, partially deploying the main body to expose the portals (18, 20, and 40) and align them with branch vessels (30, 34 and 42) (see Figure 4 and [0068]), arranging first branch members (60) in a constrained state on a proximal end of first branch member catheters (63) (Figures 8-9; [0069]), and advancing the branch members along branch guidewires (17), through the portals and into branch vessels (30, 34 and 42) (Figures 7-9; [0063-0066]).  As discussed above, the modified Greenberg device is deployed using a primary sleeve and a secondary sleeve taught by Mayberry.  Mayberry additionally teaches removable conduits extending through the portals to aid in guiding the branch members (304 and 306 in Fig. 17-19) to a branch vessel (see description of hollow guidewires 310/312 extending through the portals at [0163-0164 & Figure 17; alternatively 1024 in Figures 51 and 52).  Mayberry also discloses that the removable conduits (310 and 312) receive pre-wired guidewires (that correspond with claimed branch guidewire) that are positioned within vasculature, and a step of advancing the constrained main body along the main and pre-wired branch guidewires towards the treatment site such that the portals are aligned with the branch vessels [0163].  Mayberry teaches the delivery system and prosthesis can be configured for the aortic arch (Fig. 29 & [0202-0203]).  It would have been further obvious to combine the modified Greenberg prothesis with a delivery system having a primary sleeve, a secondary sleeve, and removable conduits taught by Mayberry, as the modification provides a delivery system that aids in properly aligning the side branch portals with the branch vessels of the aortic arch.   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,314,328. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the claims of this application are anticipated by the claims of the ‘328 patent.  The term “portal” of this application corresponds with the term “opening” in the ‘328 claims.  In regards to claims 1-17, although the ‘328 patent claims are directed towards a method, they include all the structural features of the instant claims. Some limitations in independent claims of this application are found in dependent claims of the ‘328 patent, which is considered to be an obvious modification.  Further, claim 1 of ‘328 is narrower in scope, as it requires a “recessed portion”, which is not required by the instant claims.  All the of the method steps recited in claims 18-20 are anticipated by claims 1-10 of ‘328 although different terminology is used. 
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,588,735. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the claims of this application are anticipated by the claims of the ‘735 patent.  The term “portal” of this application corresponds with the term “opening” in the ‘735 claims.  Claims 1, 9 and 18 of ‘735 are narrower in scope, as they require a “recessed portion”, which is not required by the instant claims.  Some limitations in independent claims of this application are found in dependent claims of the ‘735 patent, which is considered to be an obvious modification.  
Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,588,735 in view of US Patent App. Pub. 2011/0054594 (Mayberry et al.).  Claims 15-17 recite a primary sleeve, secondary sleeve and window of a delivery device, but fail to recite the particular steps of the delivery procedure.  Mayberry teaches that the steps set forth in claim 18 were known in the art at the time of invention.  Mayberry teaches removable conduits extending through the portals to aid in guiding the branch members (304 and 306 in Fig. 17-19) to a branch vessel (see description of hollow guidewires 310/312 extending through the portals at [0163-0164 & Figure 17; alternatively 1024 in Figures 51 and 52).  Mayberry also discloses that the removable conduits (310 and 312) receive pre-wired guidewires (that correspond with claimed branch guidewire) that are positioned within vasculature, and a step of advancing the constrained main body along the main and pre-wired branch guidewires towards the treatment site such that the portals are aligned with the branch vessels [0163].  Mayberry teaches the delivery system and prosthesis can be configured for the aortic arch (Fig. 29 & [0202-0203]).  Therefore, it would have been obvious to recite the delivery device components and method steps in the claims of the ‘735 patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH W ALEMAN/Primary Examiner, Art Unit 3771